                                         Case 3:17-cv-05700-LB Document 31 Filed 07/11/19 Page 1 of 8



                                  1   MICHAEL D. BRUNO (SBN: 166805)
                                      mbruno@gordonrees.com
                                  2   RYAN B. POLK (SBN: 230769)
                                      rpolk@gordonrees.com
                                  3   GORDON & REES LLP
                                      275 Battery Street, Suite 2000
                                  4   San Francisco, CA 94111
                                      Telephone: (415) 986-5900
                                  5   Facsimile: (415) 986-8054

                                  6   Attorneys for Defendant
                                      THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
                                  7

                                  8                                UNITED STATES DISTRICT COURT

                                  9                              NORTHERN DISTRICT OF CALIFORNIA

                                 10                                     SAN FRANCISCO DIVISION

                                 11
275 Battery Street, Suite 2000




                                 12   NIKI DUKELLIS,                                         )   CASE NO. 3:17-cv-05700-LB
  San Francisco, CA 94111




                                                                                             )
    Gordon & Rees LLP




                                 13                                  Plaintiff,              )   UPDATED JOINT CASE
                                                                                             )   MANAGEMENT STATEMENT
                                 14          vs.                                             )
                                                                                             )   Date: July 18, 2019
                                 15   REGENTS OF THE UNIVERSITY OF                               Time: 11:00 a.m.
                                                                                             )
                                      CALIFORNIA,                                                Ctrm: B – 15th Floor
                                 16                                                          )
                                                                     Defendant.              )   Date Action filed:     10/03/2017
                                 17

                                 18          The parties, Niki Dukellis (“Plaintiff”) and The Regents of the University of California
                                 19   (“The Regents”), have met and conferred and submit this Updated Joint Case Management
                                 20   Statement pursuant to the Clerk’s Notice. (ECF 28.) The parties completed an initial mediation
                                 21   last year, and remain in settlement discussions after new counsel for Plaintiff substituted into the
                                 22   action. (ECF 19, 21.) The parties have made progress toward resolving the action, but further
                                 23   negotiations are necessary to resolve the action by way of a settlement.
                                 24          A.      JURISDICTION AND SERVICE
                                 25          This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367. This action arises
                                 26   under Title II of the Americans with Disabilities Act, 42 U.S.C. § 12132, Section 504 of the
                                 27   Rehabilitation Act, 29 U.S.C. § 701, et seq., and California’s Unruh Civil Rights Act, Cal. Civ.
                                 28
                                                                                      -1-
                                                              UPDATED JOINT CASE MANAGEMENT STATEMENT
                                         Case 3:17-cv-05700-LB Document 31 Filed 07/11/19 Page 2 of 8



                                  1   Code § 51. Venue is proper pursuant to 28 U.S.C. § 1391(b)(2). Defendant was properly served.

                                  2   No other parties remain to be served.

                                  3          B.      BACKGROUND
                                  4          This is an action for damages and injunctive relief brought by Plaintiff against The

                                  5   Regents for alleged violations of Title II of the ADA, Section 504 of the Rehabilitation Act, and

                                  6   California’s Unruh Act. Plaintiff, a former registered student at the University of California,

                                  7   Berkeley (“UC”), asserts that The Regents violated these statutes at all relevant times by failing

                                  8   to provide her adequate auxiliary aids and services and in connection with her alleged disability,

                                  9   a hearing/auditory processing impairment. Plaintiff claims this alleged failure resulted in her

                                 10   being unable to complete certain classes (thereby resulting in receiving “Incompletes” and

                                 11   “F’s”). The Regents denies any liability.
275 Battery Street, Suite 2000




                                 12          With respect to the relevant procedural background, Plaintiff filed her Complaint on
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13   October 3, 2017 (ECF 1), and The Regents filed its Answer and Affirmative Defenses on

                                 14   November 22, 2017 (ECF 8). Although the case was initially under the purview of General

                                 15   Order 56 for cases asserting denial of rights under the ADA, the case was released from this

                                 16   Order on November 28, 2017 (ECF 13.) On June 5, the Clerk set the case management

                                 17   conference for July 5, 2018. (ECF 14.) After meeting and conferring, the parties agreed to an

                                 18   early private mediation after conducting preliminary discovery, including the exchange of

                                 19   written discovery and Plaintiff’s deposition. The matter was not resolved at the initial

                                 20   mediation, but the parties have continued settlement discussions. Since the last Joint Case

                                 21   Management Statement was submitted (ECF 29), the parties have made significant progress in

                                 22   their negotiations and are optimistic that a settlement can be achieved but still wish to move this

                                 23   matter forward on the court’s calendar should those negotiations not result in a complete

                                 24   resolution of the matter. Plaintiff is currently auditing classes in hopes of re-entering to complete

                                 25   her degree so from her perspective this is a matter of some urgency.

                                 26          C.      LEGAL ISSUES
                                 27          Plaintiff Niki Dukellis has filed suit against The Regents asserting various claims on
                                 28   account of her alleged disabilities. Plaintiff has alleged claims under Title II of the ADA, section
                                                                                        -2-
                                                              UPDATED JOINT CASE MANAGEMENT STATEMENT
                                         Case 3:17-cv-05700-LB Document 31 Filed 07/11/19 Page 3 of 8



                                  1   504 of the Rehabilitation Act, and California’s Unruh Act. All are premised upon UC’s alleged

                                  2   failure to provide adequate auxiliary aids and services through its Disabled Students Program

                                  3   (“DSP”) to support Plaintiff as a student enrolled at UC and UC Extension.

                                  4          D.      MOTIONS

                                  5          No motions are currently pending. It is anticipated that The Regents will file a motion

                                  6   for summary judgment and/or partial summary judgment if necessary. Plaintiff will file a motion

                                  7   for Preliminary Injunction and/or summary judgement if settlement talks do not resolve her

                                  8   claims for injunctive relief.

                                  9          E.      AMENDMENT OF PLEADINGS

                                 10          Plaintiff may amend the pleadings to substitute or add a cause of action under the

                                 11   Disabled Persons Act, California Civil Code Section 54.1 and to specify update issues related to

                                      U.C. Berkeley Extension classes which Plaintiff is presently auditing. Plaintiff contends the
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13   denial of auxiliary aids and services is ongoing and that she wishes to re-enroll once she can be

                                 14   assured that UC will provide her with the necessary auxiliary aids and services

                                 15          F.      EVIDENCE PRESERVATION

                                 16          The parties have reviewed the Guidelines Relating to the Discovery of Electronically

                                 17   Stored Information (“ESI Guidelines”)and confirm that the parties have met and conferred

                                 18   pursuant to Fed. R. Civ. P. 26(f) regarding reasonable and proportionate steps taken to preserve

                                 19   evidence relevant to the issues reasonably evidence in this action.

                                 20          G.      DISCLOSURES

                                 21          The parties have complied with the Initial Disclosure requirements of Fed. R. Civ. P. 26

                                 22   and documents have been exchanged.

                                 23          H.      DISCOVERY

                                 24          There are currently no discovery disputes. The parties have agreed to a stay of further

                                 25   discovery while resolution efforts are ongoing. Plaintiff’s deposition has been taken. If

                                 26   settlement negotiations do not result in a complete resolution of the matter, Plaintiff anticipates

                                 27   additional document requests, interrogatories and several depositions will be necessary.

                                 28
                                                                                       -3-
                                                               UPDATED JOINT CASE MANAGEMENT STATEMENT
                                         Case 3:17-cv-05700-LB Document 31 Filed 07/11/19 Page 4 of 8



                                  1          I.      CLASS ACTIONS

                                  2          Not applicable.

                                  3          J.      RELATED CASES

                                  4          Not applicable.

                                  5          K.      RELIEF

                                  6          With respect to compensatory damages, Plaintiff seeks compensatory damages for

                                  7   emotional distress, embarrassment, lost earnings, loss of earning capacity, humiliation, and other

                                  8   non-specified general damages. As for non-monetary relief, Plaintiff requests reinstatement and

                                  9   injunctive relief preventing The Regents “from its ongoing systematic and programmatic

                                 10   discrimination.” Plaintiff further prays for reasonable attorneys’ fees, and costs of this suit. The

                                 11   Regents denies that any of the requested relief is warranted.
275 Battery Street, Suite 2000




                                 12          L.      SETTLEMENT AND ADR
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13          The parties participated in an early private mediation after preliminary discovery was

                                 14   completed, including the exchange of written discovery and Plaintiff’s deposition. As

                                 15   aforementioned, the parties have had productive settlement discussions to date and are hopeful

                                 16   that a settlement can be achieved.

                                 17          M.      CONSENT TO MAGISTRATE JUDGE

                                 18          The case has been assigned to Magistrate Laurel Beeler. The parties have each filed a

                                 19   Consent to Proceed Before a U.S. Magistrate Judge (ECF 10, 12).

                                 20          N.      OTHER REFERENCES

                                 21                  None at this time.

                                 22          O.      NARROWING OF ISSUES

                                 23                  None at this time.

                                 24          P.      EXPEDITED TRIAL PROCEDURE

                                 25          The parties do not believe this case can be handled on an expedited basis with

                                 26   streamlined procedures.

                                 27

                                 28
                                                                                      -4-
                                                               UPDATED JOINT CASE MANAGEMENT STATEMENT
                                         Case 3:17-cv-05700-LB Document 31 Filed 07/11/19 Page 5 of 8



                                  1          Q.       SCHEDULING

                                  2          The parties have agreed to the following case deadlines pursuant to Federal Rule of Civil

                                  3   Procedure 16 and Civil Local Rule 16-10:

                                  4                  Deadline to add parties or amend the pleadings: August 1, 2019

                                  5                  Fact discovery cut-off: March 30, 2020

                                  6                  Expert disclosures: April 20, 2020

                                  7                  Expert rebuttal: May 11, 2020

                                  8                  Deadline to file dispositive motions: May 25, 2020

                                  9                  Pre-trial conference statement: August 24, 2020

                                 10                  Pre-trial conference: August 31, 2020

                                 11                  Trial: September 28, 2020
275 Battery Street, Suite 2000




                                 12          R.       TRIAL
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13          The Parties anticipate that the estimated length of trial is 7-10 days.

                                 14          S.       DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS

                                 15          No interests to report.

                                 16          T.       PROFESSIONAL CONDUCT

                                 17          All attorneys of record for the Parties involved have reviewed and understand the

                                 18   Guidelines for Professional Conduct for the Northern District of California.

                                 19          U.       OTHER MATTERS

                                 20          None at this time

                                 21    Dated: July 11, 2019                              GORDON & REES LLP

                                 22

                                 23                                                      By:   /s/ Ryan B. Polk
                                                                                               Ryan B. Polk
                                 24                                                            Attorneys for Defendant
                                 25                                                            THE REGENTS OF THE
                                                                                               UNIVERSITY OF CALIFORNIA
                                 26

                                 27

                                 28
                                                                                      -5-
                                                              UPDATED JOINT CASE MANAGEMENT STATEMENT
                                       Case 3:17-cv-05700-LB Document 31 Filed 07/11/19 Page 6 of 8



                                  1   Dated: July 11, 2019                       DERBY, McGUINNESS & GOLDSMITH

                                  2
                                                                                 By:   /s/ Steven L. Derby
                                  3                                                    Steven L. Derby
                                  4                                                    Attorneys for Plaintiff
                                                                                       NIKI DUKELLIS
                                  5

                                  6

                                  7

                                  8

                                  9

                                 10

                                 11
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28
                                                                               -6-
                                                             UPDATED JOINT CASE MANAGEMENT STATEMENT
                                         Case 3:17-cv-05700-LB Document 31 Filed 07/11/19 Page 7 of 8



                                  1                                            ATTESTATION

                                  2          In accordance with Civ. L.R. 5.1(i)(3), I attest that concurrence in the filing of this

                                  3   document has been obtained from the other Signatory, which shall serve in lieu of his signature

                                  4   on the documents.

                                  5    Dated: July 11, 2019
                                  6
                                                                                         By:    /s/ Ryan B. Polk
                                  7                                                             Ryan B. Polk
                                  8

                                  9

                                 10

                                 11
275 Battery Street, Suite 2000




                                 12
  San Francisco, CA 94111
    Gordon & Rees LLP




                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28
                                                                                       -7-
                                                              UPDATED JOINT CASE MANAGEMENT STATEMENT
                                         Case 3:17-cv-05700-LB Document 31 Filed 07/11/19 Page 8 of 8



                                  1                                          PROOF OF SERVICE

                                  2           I am a resident of the State of California, over the age of eighteen years, and not a party
                                      to the within action. My business address is: Gordon Rees Scully Mansukhani, LLP 275 Battery
                                  3   Street, Suite 2000, San Francisco, CA 94111. On July 11, 2019, I served the within documents:

                                  4                           JOINT CASE MANAGEMENT STATEMENT

                                  5
                                        by transmitting via facsimile the document(s) listed above to the fax number(s) set
                                         forth below on this date before 5:00 p.m.
                                  6
                                       by personally delivering the document(s) listed above to the person(s) at the
                                         address(es) set forth below.
                                  7

                                  8    
                                        by placing the document(s) listed above in a sealed envelope with postage thereon
                                        fully prepaid, in United States mail in the State of California at San Francisco,
                                             addressed as set forth below.
                                  9

                                 10            Steven Leo Derby
                                               Derby, McGuinness & Goldsmith LLP
                                 11            300 Lakeside Drive, Suite 1000
                                               Oakland, CA 94612
275 Battery Street, Suite 2000




                                 12            Tel: (510) 987-8778
  San Francisco, CA 94111




                                               Fax: (510) 359-4419
    Gordon & Rees LLP




                                 13            Email: info@dmglawfirm.com

                                 14          I am readily familiar with the firm’s practice of collection and processing correspondence
                                      for mailing. Under that practice it would be deposited with the U.S. Postal Service on that same
                                 15   day with postage thereon fully prepaid in the ordinary course of business. I am aware that on
                                      motion of the party served, service is presumed invalid if postal cancellation date or postage
                                 16   meter date is more than one day after the date of deposit for mailing in affidavit.

                                 17            I declare under penalty of perjury under the laws of the State of California that the above
                                      is true and correct.
                                 18
                                             Executed on July 11, 2019 at San Francisco, California.
                                 19
                                                                                             /s/ Stacey Drucker
                                 20                                                          Stacey Drucker
                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28
                                                                                       -8-
                                                              UPDATED JOINT CASE MANAGEMENT STATEMENT
